NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENDIS AZUCENA ROMERO; et al.,                 No.    16-73357

                Petitioners,                    Agency Nos.       A206-803-891
                                                                  A206-803-892
 v.                                                               A206-803-893
                                                                  A206-767-730
JEFFERSON B. SESSIONS III, Attorney                               A206-767-734
General,

                Respondent.                     MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Glendis Azucena Romero and her family, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s findings of fact. Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Romero’s past

experiences in El Salvador do not rise to the level of persecution. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005) (record did not compel finding

of past persecution); see also Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(“Threats standing alone ... constitute past persecution in only a small category of

cases, and only when the threats are so menacing as to cause significant actual

suffering or harm.”) (internal quotation marks omitted). Further, substantial

evidence supports the agency’s determination that Romero failed to establish an

objectively reasonable fear of future persecution on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”); see also Halim v. Holder,

590 F.3d 971, 977 (9th Cir. 2009) (petitioner “failed to make a compelling

showing of the requisite objective component of a well-founded fear of

persecution”). In light of our conclusion, we do not reach Romero’s particular

social group contentions. Thus, petitioners’ asylum claim fails.

      In this case, because petitioners failed to establish eligibility for asylum, they


                                          2                                     16-73357
failed to establish eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT relief because

Romero failed to show it is more likely than not that she will be tortured with the

consent or acquiescence of the government of El Salvador. See Aden v. Holder,

589 F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DENIED.




                                          3                                   16-73357